The appeal is upon the record proper. There is no bill of exceptions.
The indictment was murder, and the verdict of the jury was the basis for the judgment of the court, as follows:
" 'We, the jury, find the defendant, Comer Knight, guilty of murder in the second degree and fix his sentence at 45 years,' and it is therefore the judgment of the court that the defendant, Comer Knight, is guilty of murder in the second degree and his punishment is fixed by the court at imprisonment in the penitentiary of the State of Alabama for a period of forty-five years, and,
"The defendant, being in open court with his attorney, and being asked by the court if he had anything to say why the sentence of the law should not now be pronounced upon him, says nothing, and it is thereupon considered, ordered and adjudged by the court that the defendant, Comer Knight, be and he is hereby sentenced to imprisonment in the penitentiary of the State of Alabama for a period of forty-five (45) years."
The verdict rendered is clear and unambiguous, and expresses the finding of the jury under the evidence and the statute. Section 4457, Code.
The judgment of the circuit court, under the law, was accordingly pronounced and entered.
The employing of the words "fix his sentence at 45 years" is sufficient, under the *Page 358 
statute and the rule of our cases. Ruff v. State, 229 Ala. 649,159 So. 94; Lewis v. State, 51 Ala. 1.
No other question being presented by the record proper, and there being no bill of exceptions, it follows the judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.